NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Argued November 19, 2013
                               Decided January 22, 2014

                                         Before

                             RICHARD A. POSNER, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 13‐1394                                     Appeal from the 
                                                United States District Court for the
UNITED STATES OF AMERICA,                       Northern District of Illinois, 
          Plaintiff‐Appellee,                   Western Division.

      v.                                        No. 11 CR 50078

JAMES PANTAZELOS,                               Philip G. Reinhard,
          Defendant‐Appellant.                  Judge.

                                       O R D E R

      James Pantazelos pleaded guilty to mail fraud and now appeals his 114‐month
sentence, arguing that his criminal‐history score overstated the significance of his
criminal history. We affirm.

       From 2007 through 2010, Pantazelos operated a Ponzi scheme through Destiny’s
Partners, Inc. He acted as Destiny’s Partners’ putative owner and CEO, soliciting
investors by promising investment security and outlandish rates of return. Some of the
money invested in Destiny’s Partners was used to make payments to earlier investors,
No. 13‐1394                                                                              Page 2

but Pantazelos spent the vast majority of it on personal expenses. Of the approximately
$4.3 million invested in Pantazelos’s scheme, less than $900,000 was returned to
investors.

       In the presentence report, the probation officer placed Pantazelos within
criminal‐history category III, assessing two points for Pantazelos’s two convictions in
February and March of 2008 for driving on a suspended license, see U.S.S.G. § 4A1.1(c),
and adding two more points because Pantazelos committed the mail‐fraud offense
while under court supervision for the second of these convictions, see id. § 4A1.1(d).
Pantazelos conceded that this was the correct criminal‐history calculation, but he
requested a “significant downward variance,” arguing that his criminal‐history score
substantially overstated the significance of his criminal record and exaggerated his
likelihood of recidivism. See id. § 4A1.3(b). Pantazelos suggested that criminal‐history
category I more appropriately reflected his criminal background because he had
committed nonviolent offenses and had no history of incarceration. The government
argued against a downward variance because Pantazelos’s crimes demonstrated
repeated disregard for the law.

        The district court agreed with the government. Citing our decision in United
States v. Martinez, 650 F.3d 667 (7th Cir. 2011), the district court first stated that driving
on a suspended license was “not a minor crime.” The judge also noted that Pantazelos
was a repeat offender—he was arrested three times in less than a year and was
convicted twice. The judge concluded that Pantazelos had “snubbed his nose” at the
law and now “must suffer the consequences.” The judge rejected the argument for a
downward variance and imposed a sentence of 114 months’ imprisonment, in the
middle of the advisory guidelines range of 97 to 121 months.

       On appeal Pantazelos argues that his sentence is unreasonable, renewing his
claim that his criminal‐history score overstates the significance of his criminal history
and the possibility that he will recidivate. See United States v. Jackson, 547 F.3d 786, 793
(7th Cir. 2008). Our standard of review is deferential; we will reverse only if the district
court abused its discretion. United States v. Nicksion, 628 F.3d 368, 378 (7th Cir. 2010).

       Pantazelos first asserts that the district judge misread Martinez as requiring a
conclusion that driving on a suspended license is a serious offense and thus did not
properly exercise his discretion at all. See Martinez, 650 F.3d at 672 (holding that it was
not an abuse of discretion for a district court to find that driving on a suspended license
was not a minor crime). Nothing in the judge’s remarks suggests that he thought he was
No. 13‐1394                                                                             Page 3

boxed in by Martinez. Rather, the judge meaningfully considered defense counsel’s
argument about Pantazelos’s criminal history but “merely reached a conclusion
different than the one for which [Pantazelos] had hoped.” United States v. Coopman,
602 F.3d 814, 818 (7th Cir. 2010). The judge explained why he took the driving offenses
seriously, a conclusion he simply buttressed with Martinez. 

       More specifically, the judge noted that Pantazelos had been arrested for driving
while suspended three times, in relatively quick succession, and was convicted twice.
The judge concluded that this history—the repeated commission of the same crime in a
short period of time—suggested a lack of respect for the law. This discussion, though
succinct, demonstrates a meaningful exercise of discretion. Although we might
disagree, it was not unreasonable for the judge to conclude that Pantazelos’s repeated
driving offenses should not be taken lightly. Cf. United States v. Turner, 604 F.3d 381, 391
(7th Cir. 2010).

       Pantazelos faults the judge for his “bare bones” treatment of his argument for a
downward variance, but we disagree with that characterization of the record. As we
have noted, the judge specifically addressed Pantazelos’s argument about his driving
record and adequately explained why he was rejecting it. 

       The judge also appropriately weighed the § 3553(a) factors—focusing especially
on the number of victims, the amount of loss, and the abuse of trust involved in
Pantazelos’s scheme—and considered Pantazelos’s other arguments in mitigation.
Pantazelos’s within‐guidelines sentence is presumed reasonable on appeal. Rita v.
United States, 551 U.S. 338, 352 (2007); United States v. Boroczk, 705 F.3d 616, 723 (7th Cir.
2013). He has not overcome that presumption.

                                                                                 AFFIRMED.